Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US Pub. 2015/0136759) (cited by Applicant).
Regarding claim 1, Ikeda et al. discloses a microwave heating, comprising: a chamber body (10) having sidewalls (20) defining an interior volume having a polygon shape (Par. 22, “the processing chamber 10 includes a sidewall 20 having a square column shape when seen from the top, a substantially square-shaped ceiling plate 2”); a selectively sealable elongated opening (20a)  disposed in an upper portion of the chamber body (1) for transferring one substrate (W) into or out of the chamber body (10) (Par. 23; “A gate valve 23 is provided at the loading/unloading port 20a. The gate valve 23 can open/close the loading/unloading port 20a by using a driving unit”); a funnel (36) disposed at a first end (via 21) of the chamber body, wherein an opening of the funnel increases in size along a direction from an outer surface of the chamber body to interior volume (Par. 36’ “the microwave inlet port 36 provided at the ceiling plate 21 will be described. As shown in FIG. 4, the vertical cross section of the microwave inlet port 36 has a parabolic shape that opens downward. In other words, the microwave inlet port 36 has a parabolic surface whose opening area gradually becomes wider toward the wafer W. The parabolic surface is formed by the bottom surface of the transmission window 37 and an annular member 70 whose opening area gradually becomes wider toward the bottom”); and a pump port (22a) disposed at a second end (via side wall 22) of the chamber body (10) and opposite the funnel (36) (Fig. 1 and 4-5).
Regarding claim 7, Ikeda et al. discloses an opening (via 31) on a chamber floor (22) of the chamber body configured to accommodate a substrate support (31-33) (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub. 2015/0136759) in view of Rathi et al. (US Pub. 2016/0353522) (cited by Applicant).
Regarding claim 2, Ikeda et al. discloses substantially all features of the claimed invention as set forth above including the funnel (36) except interior volume-facing surfaces of the funnel are arranged to form a rectangular cross-sectional funnel opening.  Rathi et al. discloses interior volume-facing surfaces of the funnel (126) are arranged to form a rectangular cross-sectional funnel opening (Fig. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ikeda et al., interior volume-facing surfaces of the funnel are arranged to form a rectangular cross-sectional funnel opening, as taught by Rathi et al., for the purpose of suitable to the user application to have a certain shape with the waveguide to radiate the microwave energy.
Regarding claim 3, Rathi et al. discloses the opening of the funnel (126), on a side facing the interior volume (122), extends to adjacent one of the sidewalls of the chamber body (Fig. 1-2).
Regarding claim 5-6, Ikeda/Rathi disclose substantially all features of the claimed invention as set forth above including from Rathi, an O-ring Groove (128) disposed on a top surface of the chamber body (Fig. 1; Par. 27) except an RF gasket groove disposed in an exterior surface of the chamber body and surrounding the selectively sealable elongated opening; and an O-ring groove disposed on a top surface of the chamber body and about the sidewalls and an RF gasket groove disposed between the sidewalls and the O-ring groove.  However, Ikeda et al. discloses a seal member or a choke unit for preventing leakage of a microwave is provided between the gate valve (23) and the sidewall (20) and the shaft (31) and the floor/plate 22 (Par. 23 and 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ikeda/Rathi, an RF gasket groove disposed in an exterior surface of the chamber body and surrounding the selectively sealable elongated opening; and an O-ring groove disposed on a top surface of the chamber body and about the sidewalls and an RF gasket groove disposed between the sidewalls and the O-ring groove, as taught by Ikeda et al., for the purpose of providing a seal member or choke for preventing leakage of the microwave.
Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub. 2015/0136759) in view of Tanaka et al. (US Pub. 2015/0090708) (new cited).
Regarding claim 4, Ikeda et al. discloses substantially all features of the claimed invention as set forth above including an opening (via pipe 24) in the side wall (20) to flow gas into the interior volume (Par. 23) except a plurality of openings in the side wall to flow gas into the interior volume.  Tanaka et al. discloses a plurality of openings (via pipe 23) in the side wall (12) to flow gas into the interior volume (Fig. 1; Par. 76, “The plurality of pipes 23 are connected to the sidewall portions 12 of the processing chamber 2”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ikeda et al., a plurality of openings in the side wall to flow gas into the interior volume, as taught by Tanaka et al.,  for the purpose of suitable to the user specific application.
Regarding claim 9, Ikeda et al. discloses a microwave heating, comprising: a chamber body (10) including an interior volume having a polygon shape (Par. 22, “the processing chamber 10 includes a sidewall 20 having a square column shape when seen from the top, a substantially square-shaped ceiling plate 2”), wherein the chamber body includes a selectively sealable elongated opening (20a) for transferring substrate (W) into or out of the chamber body (Par. 23; “A gate valve 23 is provided at the loading/unloading port 20a. The gate valve 23 can open/close the loading/unloading port 20a by using a driving unit”); a substrate support (31-33) disposed in the interior volume and configured to support one substrate (W), wherein the substrate support is movable at least a raised position aligned with the elongated opening and a lowered position (Par. 25); a heat source (magnetron 42) configured to heat the substrate (W) when disposed on the substrate support, an opening (via pipe 24) disposed in the sidewall (20) of the chamber body configured to flow gas into the interior volume (Par.23); and exhaust port (22a) disposed in the chamber body (Par. 24) (Fig. 1).  Ikeda et al. does not disclose a plurality of openings disposed in multiple sidewall of the chamber body configured to flow gas into the interior volume.  Tanaka et al. discloses a plurality of openings (via pipes 23) disposed in multiple sidewall (12) of the chamber body configured to flow gas into the interior volume (Fig. 1; Par. 76, “The plurality of pipes 23 are connected to the sidewall portions 12 of the processing chamber 2”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ikeda et al., a plurality of openings disposed in multiple sidewall of the chamber body configured to flow gas into the interior volume, , as taught by Tanaka et al.,  for the purpose of suitable to the user specific application.
Regarding claim 16, Tanaka et al. discloses a gas source (5a) fluidly coupled to the plurality of openings (23) (Par. 76).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub. 2015/0136759) in view of Augustino et al. (US Pub. 2011/0097900) (cited by Applicant).
Regarding claim 8, Ikeda et al. discloses substantially all features of the claimed invention as set forth above including a selectively sealable elongated opening (20a)  disposed in an upper portion of the chamber body (1) for transferring one or more substrates (W) into or out of the chamber body (10) except a second selectively sealable elongated opening opposite the selectively sealable elongated opening for transferring one or more substrates into or out of the chamber body .  Augustino et al. discloses a second selectively sealable elongated opening (20) opposite the selectively sealable elongated opening (20) for transferring one or more substrates (50) into or out of the chamber body (Fig. 1; Par. 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ikeda et al., a second selectively sealable elongated opening opposite the selectively sealable elongated opening for transferring one or more substrates into or out of the chamber body, as taught by Augustino et al., for the purpose of suitable to the user specific application for providing a second loading for transferring the substrate.
Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub. 2015/0136759) in view of Tanaka et al. (US Pub. 2015/0090708) and further view of Rathi et al. (US Pub. 2016/0353522).
Regarding claims 10 and 13, Ikeda/Tanaka disclose substantially all features of the claimed invention as set forth above including from Ikeda, the substrate support (31-33) configured to support one substrate (W) the heat source (microwave unit 40) is a microwave source (42) (Par.28); and from Tanaka, the heat source is a microwave source (magnetron 31) except the substrate support configured to support a plurality of substrates.  Rathi et al. discloses the substrate support configured to support a plurality of substrates (602) (Fig. 6A-6B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ikeda/Tanaka, the substrate support configured to support a plurality of substrates, as taught by Rathi et al., for the purpose of processing a plurality of substrates.
Regarding claim 11, Ikeda et al. discloses the chamber body (10) includes a funnel (36) coupled to the microwave source (40/42) and opposite the exhaust port (22a), wherein the funnel (36) extends through a sidewall (21) of the chamber body orthogonal to a support surface of the substrate support  (31-33), and wherein an opening of the funnel increases in size along a direction toward the interior volume (Fig. 1).
Regarding claim 12, Rathi discloses the funnel shape (126) has a rectangular cross sectional shape (Fig. 1-2).
 Regarding claim 14, Rathi et al. discloses a mesh screen  (exhaust 122 with plurality of opening 124) disposed between the chamber body and the exhaust port (122), wherein the mesh screen includes a plurality of openings (124) configured to reduce or eliminate microwave leakage through the exhaust port (Fig. 1-2; Par. 28-29).
Regarding claim 15, Ikeda/Tanaka/Rathi disclose substantially all features of the claimed invention as set forth above including from Ikeda, the elongate opening (20a) and a chamber floor (22) of the chamber body (Fig. 1); and from Rathi, a temperature sensor (206) disposed in a side wall of the chamber body (100) (Fig. 1-3 and 5; Par. 32) except a temperature sensor disposed in a side wall of the chamber body between the elongate opening and the chamber floor of the chamber body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ikeda/Tanaka/Rathi, a temperature sensor disposed in a side wall of the chamber body between the elongate opening and the chamber floor of the chamber body, for the purpose of suitable to the user specific application for measuring the temperature the interior volume.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub. 2015/0136759) in view of Tanaka et al. (US Pub. 2015/0090708) and further view of Kabe et al. (US Pub. 2010/0184267) (previously cited).
Regarding claim 17, Ikeda/Tanaka discloses substantially all features of the claimed invention as set forth above including from Ikeda, the substrate support (31-33) is configured to support one substrate (W) (Fig. 1); and from Tanaka, the substrate support (lift plate 15, shaft 14 and supporting pin 16) is configured to support one substrate (W) (Fig. 1) except the heat source is a resistive heater embedded in the substrate support.  Kabe et al. discloses the substrate support (2) is configured to support one substrate (W) and the heat source (5) is a resistive heater embedded in the substrate support (Fig. 2; Par. 63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ikeda/Tanaka, the heat source is a resistive heater embedded in the substrate support, as taught by Kabe et al., for the purpose of uniformly heating the treated substrate.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub. 2015/0136759) in view of Augustino et al. (US Pub. 2011/0097900) and Vopat et al. (US Pat. 9, 214,269) (new cited).
Regarding claim 18, Ikeda et al. discloses a microwave heating apparatus, comprising: a chamber body (10) including an interior volume having a polygon shape (Par. 22, “the processing chamber 10 includes a sidewall 20 having a square column shape when seen from the top, a substantially square-shaped ceiling plate 2”), wherein the chamber body includes a selectively sealable elongated opening (20a) for transferring substrate (W) into the chamber body (Par. 23; “A gate valve 23 is provided at the loading/unloading port 20a. The gate valve 23 can open/close the loading/unloading port 20a by using a driving unit”);a substrate support (31/33) disposed in the interior and configured to support a substrate (W);  a microwave source (40/41) couple to the chamber body at a first end (via wall 21) of the chamber body; and a pump (30) (Par. 24) couple to the chamber body at a second end (via bottom wall 22) of the chamber body opposite the first end (Fig. 1).  Ikeda does not disclose a second selectively sealable elongated opening for transferring the one or more substrates out of the chamber body; and the substrate support configured to support a plurality of substrates in a vertically spaced apart orientation, the substrate support comprising a plurality of support members and a plurality of lift members configured to be controlled independently of the plurality of support members to selectively raise or lower the plurality of substrates onto or off of the plurality of support members.  Augustino et al. discloses a second selectively sealable elongated opening (20) opposite the selectively sealable elongated opening (20) for transferring one or more substrates (50) out of the chamber body (Fig. 1; Par. 16).  Vopat et al. discloses the substrate support (200) configured to support a plurality of substrates (311-315) in a vertically spaced apart orientation, the substrate support comprising a plurality of support members (218/228) and a plurality of lift members (212/220) configured to be controlled independently of the plurality of support members to selectively raise or lower the plurality of substrates onto or off of the plurality of support members (Fig. 2-4; Abstract; Col. 4, Line 7 to Col. 6, Line 29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ikeda et al., a second selectively sealable elongated opening opposite the selectively sealable elongated opening for transferring one or more substrates out of the chamber body, as taught by Augustino et al., for the purpose of suitable to the user specific application for providing a second loading for transferring the substrate; and the substrate support configured to support a plurality of substrates in a vertically spaced apart orientation, the substrate support comprising a plurality of support members and a plurality of lift members configured to be controlled independently of the plurality of support members to selectively raise or lower the plurality of substrates onto or off of the plurality of support members, as taught by Vopat et al., for the purpose of providing a substrate lift independently movement enables pitch, or spacing between adjacent substrate so robot can be positioned between such adjacent one to pick one of the substrate without inadvertently engaging another substrate.
Regarding claim 19, Ikeda et al. discloses the microwave source (42) provides microwaves to the chamber body at a frequency range of about 5.0 to 7.0 gigahertz (Par. 29).
Regarding claim 20, Ikeda et al. discloses the microwave source (42) provides microwaves having a given wavelength, and wherein the chamber body includes a funnel (36) with an opening disposed at least two times the given wavelength away from a closest portion of the substrate support (Fig. 1, 4-6; Par. 29, 36 and 40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/29/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761